IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40643
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                               versus

                           TIMOTHY AUBRY,

                                            Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-30-3
                       --------------------
                         December 24, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Timothy Aubry entered a conditional guilty plea to conspiracy

to possess with intent to distribute more than 50 grams of cocaine

base and marijuana.   Aubry appeals the district court’s denial of

his motion to suppress the evidence seized following a traffic stop

and detention in which Aubry was a passenger in the stopped car.

     A passenger in a car, like Aubry, has standing to challenge

the seizure of his own person.     See United States v. Roberson, 6
F.3d 1088, 1091 (5th Cir. 1993).   Here that seizure was legal.    The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40643
                                 -2-

initial stop for driving left of the center line was a valid

traffic stop under Louisiana law.     See LA. REV. STAT. ANN. 32:71

(West 2002); United States v. Shabazz, 993 F.2d 431, 434 (5th Cir.

1993).   Then the officers had sufficient reasonable suspicion that

the driver was involved in drug-trafficking activity to justify

extending the detention of Aubry and the other occupants of the

vehicle beyond the initial traffic violation. See United States v.

Jones, 234 F.3d 234, 241 (5th Cir. 2000).

     Because Aubry was merely a passenger and not the owner, the

renter, or an authorized driver of the rental vehicle, he did not

have standing to challenge the subsequent search of the vehicle.

See United States v. Riazco, 91 F.3d 752, 754-55 (5th Cir. 1996);

Roberson, 6 F.3d at 1091.

     Accordingly, Aubry has not shown that the district court erred

in denying his motion to suppress evidence collected during the

stop.

     AFFIRMED.